Exhibiti 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated April 12, 2011 on the financial statements of Respect Your Universe, Inc. as of December 31, 2010 and 2009, and the related statements of operations, stockholder’s deficit and cash flows for the years ended December 31, 2010 and 2009 and from November 21, 2008 (inception) to December 31, 2010, included herein on the registration statement of Respect Your Universe, Inc. on Form S-1, and to the reference to our firm under the heading “Experts” in the prospectus. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida August 19, 2011 th Street Suite 201 • Boca Raton, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermancpas.com • info@bermancpas.com Registered with the PCAOB • Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants
